DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102 (a)(1)(a)(2) as being anticipated by Ranganathan (hereinafter “Rang”) (US Publication 2003/0135288).    
Regarding independent claim 1, Rang teaches a control device of a display device including:
a display including a plurality of light sources to be independently controlled (Rang teaches in [0011-0012, 0050-0054] of providing a display device having display technology which supports control of individual portions of the display by energy-aware software, wherein the light sources include LCD, OLED,etc...that can be individually controlled by the energy-aware software for controlling an amount of light provided by the display);
in accordance with levels of unimportance or levels of importance each corresponding to one of display items displayed by one or more applications of the display device, the control device controlling brightness of a light source corresponding to a display region for the one display item, the light source being included in the light sources (In [0012], Rang teaches that the energy-aware software can control different screen areas depending on the importance to a user by modifying the brightness of these areas to conserve power by individually controlling light sources ([0014])).
Regarding dependent claim 2, Rang teaches the control device according to claim 1, wherein:
the control device causes a light source to glow less brightly than another light source, the light source corresponding to a display region displaying a display item the level of unimportance of which is a predetermined level or higher, or the level of importance of which is a predetermined level or lower, the light source and the other light source being included in the light sources, and the display item being included in the display items (In [0033, 0047, 0049, 0063] Rang teaches of highlighting an area of interest to a user and dimming an area of less interest to a user).
Regarding dependent claim 3, Rang teaches the control device according to claim 1, wherein:
the control device obtains from one or more of the applications an information item on the level of unimportance or the level of importance for each display item of one or more of the applications, and controls brightness of a light source in accordance with the information item, the light source being included in the light sources (In [0060], Rang teaches that the system looks for a system parameter including a cursor placement in an application for identifying an area of interest, indicating an information item on the level of (un)importance.  In [0059], Rang also indicates application can be programmed to indicate which portions can be controlled by the energy-aware software).
Regarding dependent claim 4, Rang teaches the control device according to claim 1. wherein:
the control device decreases brightness of an input image displaying a display item in accordance with the level of unimportance or the level of importance, to decrease brightness of a light source corresponding to a display region for the display item, the light source being included in the light sources, and the display item being included in the display items (Rang teaches of individually controlling light sources (for example, OLEDs) to increase/decrease brightness of region/portions of the screen/application based on a level of interest to a user ([0033, 0047, 0049, 0063])).
Regarding dependent claim 6, Rang teaches a display device comprising the control device according to claim 1 (Rang teaches of using the control device in a display device ([0002])).
Regarding dependent claim 7, Rang teaches the display device according to claim 6, further comprising:
a storage unit configured to store, for each one or more of the applications, a level-of-unimportance information item group indicating the level of unimportance for each display item or a level-of-importance information item group indicating the level of importance for each display item, the display item being displayed by one of more of the applications, wherein the control device controls brightness of a light source in accordance with the level of unimportance or the level of importance respectively indicated with the level-of-unimportance information item group or the level-of-importance information item group stored in the storage unit, the light source being included in the light sources (Fig. 4 illustrates a list of profiling parameters, 416 used by the energy model creator, 422 which is stored in memory, 410 to create a static/dynamic energy model, 418 which is then used to control the light sources to determine brightness levels of specific areas of the screen.  Within the profiling parameters, 416 includes application –generated hints, user-specified hints indicating the system is storing (un)importance application information (display items)).
Claim 8 has similar limitations to claim 1 and is rejected in the same manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan (hereinafter “Rang”) (US Publication 2003/0135288) in view of Iwata (US Publication 2017/0293205).
Regarding dependent claim 5, Rang teaches the control device according to claim 1. wherein:
Although Rang teaches of controlling the brightness levels of light sources corresponding to specific display items, Rang does not explicitly teach:
the control device decreases an upper limit of brightness of a light source... 
However, in the same field of endeavor, Iwata discloses in [0096-0097] of decreasing an upper limit of backlight emission values for an HDR display mode.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the control device which changes the luminance levels of light source according to a display region for a display item, as taught by Rang; to include the feature of decreasing an upper limit of a brightness of a light source, as disclosed by Iwata, to provide a corrected HDR display mode.
corresponding to a display region for a display item, in accordance with the level of unimportance or the level of importance, the light source being included in the light sources, and the display item being included in the display items (The combination of the features by Rang and Iwata provides the control device decreases an upper limit of brightness of a light source corresponding to a display region for a display item, in accordance with the level of unimportance or the level of importance, the light source being included in the light sources, and the display item being included in the display items).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693